Citation Nr: 1430585	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  12-12 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder claimed as posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel

INTRODUCTION

The Veteran served on active duty from June 1943 to December 1945.  He is a recipient of the Purple Heart and five Bronze Stars. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for an acquired psychiatric disorder, claimed as PTSD, and vertigo.

During the course of the appeal, service connection for vertigo was granted in a January 2014 rating decision.  Therefore, such issue is no longer before the Board.

The Veteran testified before a Decision Review Officer at the RO in April 2013 and a transcript of the hearing is of record.  Additionally, per his request, the Veteran was scheduled for a Board video-conference hearing before the undersigned Veterans Law Judge in June 2014.  However, on the day of his Board hearing, he canceled the hearing and, as discussed below, withdrew his appeal.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2013).

Lastly, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the Virtual VA and VBMS files reveals documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDING OF FACT

On June 25, 2014, prior to the promulgation of a decision in the appeal, the Veteran, via his representative, submitted a written statement to the Board in which he expressed his wish to withdraw the appeal regarding the issue of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD. 

CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for an acquired psychiatric disorder, claimed as PTSD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  On June 25, 2014, prior to the promulgation of a decision in the appeal, the Veteran, via his representative, submitted a written statement in which he expressed his wish to withdraw the appeal for service connection for an acquired psychiatric disorder, claimed as PTSD, which is the only issue in appellate status.  Therefore, as the Veteran has withdrawn his appeal with respect to this issue, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


